DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-24 and 35-37 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25-34, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The instant claims have been found allowable over the closest prior art of record. All objections and rejections previously set forth are withdrawn.
The distinctions between the instant independent claim 1 and the closest prior art of record are explained below.
Shin does not teach that the carrier film comprises an inner layer and an outer layer adhesively bonded to the inner layer wherein the outer layer comprises a plastomer and is permanently sealed to the interior surface of the pouch. Shin further does not teach that at least a first portion of the inner layer is peelably heat sealed to a second portion of the inner layer on the opposite side of the opening so as to peelably seal the packaging structure closed.
Zerfas does not teach a magnetic member. Zerfas further does not teach that a first portion of the inner layer of the carrier film is peelably heat sealed to a second portion of the inner layer on the opposite side so as to peelably seal the packaging structure closed. 
Salway does not teach a magnetic member. Salway further does not teach a carrier strip wherein a magnetic member is disposed between a pouch and the carrier strip. Salway further does not teach a multilayer carrier strip wherein the outer layer is a plastomer.
Vandamme does not teach a carrier strip comprising an inner and outer layer wherein a first portion of the inner layer is peelably heat sealed to a second portion of the inner layer on the opposite side so as to peelably seal the packaging structure closed.
The distinctions between the instant independent claim 16 and the closest prior art of record are explained below.
Shin does not teach that the first carrier film strip comprises an inner layer and the second carrier film strip comprises an inner layer. Shin further does not teach that the first and second carrier film strips comprise outer layers which comprise plastomers and are permanently sealed to the interior surface of the first and second polymeric film sheets respectively. Shin further does not teach that the inner layer of the second carrier film strip is peelably heat sealed to the inner layer of the first carrier film strip so as to peelably seal the packaging structure closed.
Zerfas does not teach a magnetic member. Zerfas further does not teach that the inner layer of the first carrier film is peelably heat sealed to the inner layer of the second carrier film so as to peelably seal the packaging structure closed. 
Salway does not teach a magnetic member. Salway further does not teach a carrier strip wherein a magnetic member is disposed between a pouch and the carrier strip. Salway further does not teach a multilayer carrier strip wherein the outer layer is a plastomer.
Vandamme does not teach a first and second carrier strip comprising an inner and outer layer wherein the inner layer of the first carrier strip is peelably heat sealed to the inner layer of the second carrier strip so as to peelably seal the packaging structure closed.
The distinctions between the instant independent claim 35 and the closest prior art of record are explained below.
Shin does not teach that the carrier film comprises a first non-extensible inner layer; a second non-extensible inner layer. Shin further does not teach that the carrier film comprises a first and second outer layer adhesively bonded to an outer surface of the first and second inner layer respectively, wherein the first and second outer layers comprise a plastomer and are configured to form a permanent heat sealed with a first and second wall of a packaging structure respectively. Shin further does not teach that an inner surface of the first inner layer is configured to form a peelable heat seal with an inner surface of the second inner layer.
Zerfas does not teach a magnetic member. Zerfas further does not teach that the first inner layer of the carrier film is peelably heat sealed to the second inner layer so as to peelably seal a packaging structure closed. 
Salway does not teach a magnetic member. Salway further does not teach a carrier strip wherein a magnetic member is disposed between a pouch and the carrier strip. Salway further does not teach a multilayer carrier strip wherein the outer layer is a plastomer.
Vandamme does not teach a carrier strip comprising an a first and second inner and a first and second outer layer wherein the first inner layer of the carrier film is peelably heat sealed to the second inner layer so as to peelably seal a packaging structure closed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782